HENRIOD, Justice:
Appeal and cross-appeal from a divorce decree. Affirmed. No costs awarded.
*143This is a case where two people in love had three children and 24 years of an apparently happy marriage. The eternal triangle came along and the apex, as usual, destroyed the base. All through this case the parties stipulated and agreed and consented to a property division.
The plaintiff’s brief on appeal, we think, puts the thrust of this case to us in the following language:
Defendant obtained an ex parte order making the divorce absolute, and waiving the interlocutory period, in order to clear the way for his remarriage, * * *.
after which this appeal was taken and, from the record, we think would not have arisen but for it. It seems reasonable to believe that under such circumstances the human equation had more to do with this case than the merits of it.
The briefs on both sides simply say that the decision of the trial court was unfair. Appellant’s brief bases its conclusion on the false assumption that some of the stock awarded to plaintiff is unmarketable. We. cannot divine its value, nor could the trial court, but we think that this family-owned stock, coming from the husband’s family to the plaintiff by gift may rise in value for many reasons, not the least of which may be that of an attractive nuisance.
CALLISTER, C. J., and TUCKETT, ELLETT and CROCKETT, JJ., concur.